Citation Nr: 0601037	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  00-04 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an effective date earlier than September 7, 
1994, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran served on active duty from May 1965 to March 
1969.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO) which denied an effective date 
earlier than September 7, 1994, for the grant of service 
connection for PTSD.  

In a February 2003 decision, the Board found that new and 
material evidence had been received to reopen the earlier 
effective date claim for service connection for PTSD and, 
after review of all the evidence, denied an effective date 
prior to September 7, 1994.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
March 2004, the Secretary of VA and the veteran's attorney 
submitted a Joint Motion For Remand.  The parties noted that 
a remand was necessary in order for the Board to address and 
fulfill the amended duty to notify and assist, as set forth 
in the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) codified, in pertinent 
part, at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
The joint motion noted that the Board had failed to address 
specifically whether the veteran was advised as to which part 
of any missing evidence or information VA would obtain and 
which part he was to submit.  The joint motion cited Charles 
v. Principi, 16 Vet. App. 370 (2002).  

In a March 2004 order, the Court granted the parties' joint 
motion, vacated the Board's February 2003 decision, and 
remanded the case to the Board for readjudication of the 
claim consistent with the considerations discussed in the 
motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In July 2004, the Board remanded the case to the RO so the 
veteran could be notified consistent with VCAA and for 
readjudication of the claim consistent with the 
considerations discussed in the joint motion.  Citing the 
joint motion, the Board explained that the most appropriate 
action was to remand the veteran's claim to the RO so that he 
could be provided with the appropriate notice under the VCAA, 
to include: 
1.	what he must show to prevail in this claim, 
2.	what information and evidence he is responsible for, and 
3.	what evidence VA must secure.  
See generally Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  

In July 2004, the AMC provided the veteran with the current 
VCAA form letter.  As to the first requirement, telling the 
veteran what the evidence must show to prevail in this claim, 
in the section entitled "What Must the Evidence Show to 
Support Your Appeal," the AMC told the veteran that to 
establish entitlement to an earlier effective date, "the 
evidence must show that you were eligible prior to September 
7, 1994."  However, this case does not turn on the veteran's 
eligibility.  As the Board explained in its previous 
decision, this case turns on the date the veteran's claim was 
received.  Consequently VA needs to tell him that to 
establish entitlement to an earlier effective date, the 
evidence must show that a claim was received prior to 
September 7, 1994.  

As to what evidence VA must secure, VA has previously 
obtained the VA administrative and medical records and it 
does not appear that there is anything else for VA to obtain.  
However, if the veteran or his representative identifies any 
additional records which have not been obtained, but may be 
relevant, VA will try to secure those records.  

As to what information and evidence the veteran is 
responsible for, the part of the VCAA letter entitled "What 
Do We Still Need from You?" asked the veteran to complete 
medical releases.  What is actually needed from the veteran 
is evidence that a relevant claim was received prior to 
September 7, 1994.  Such evidence might include a copy of an 
earlier claim, a statement from a veterans services 
representative, or identifying another facility where an 
earlier claim might be on file.  

While the Board regrets the further delay, it is required to 
comply with the mandate of the Court.  Accordingly, this case 
is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Specifically:  
a.  In the section entitled "What Do We 
Still Need from You?"  The veteran 
should be told that he needs to submit 
evidence to show that he filed his claim 
prior to September 7, 1994.  
b. As to what evidence VA must secure, 
the veteran should be told that VA has 
obtained all available known relevant 
evidence and will not attempt to secure 
any additional evidence, unless he 
identifies additional relevant records, 
to include relevant VA medical evidence 
dated prior to September 7, 1994.  
c.  As to what the veteran must show to 
prevail in this claim, in the section 
entitled "What Must the Evidence Show to 
Support Your Appeal," the veteran should 
be told that to establish entitlement to 
an earlier effective date, the evidence 
must show that a claim for an earlier 
effective date was received prior to 
September 7, 1994.  

2.  Thereafter, the RO should readjudicate 
this claim in light of all the evidence of 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

